--------------------------------------------------------------------------------

EXHIBIT 10.10
 
UNITED COMMUNITY BANKS
MODIFIED RETIREMENT PLAN
(As Amended And Restated Effective As Of
January 1, 2005, Except Where Otherwise Noted)
 
          Pursuant to the authorization of its Board of Directors, UNITED
COMMUNITY BANKS, INC. (“the Company”), a Georgia bank holding company located in
Blairsville, Georgia, established the United Community Banks Modified Retirement
Plan (the “Plan”), effective as of January 1, 2004. The Company does hereby
amend and restate the Plan, effective as of January 1, 2005, except where a
different effective date is indicated for a specific provision (each such date
is referred to as an “Effective Date”), and subject to the transition rules of
Section 409A.
 
          The purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of the Company and
its Subsidiaries that participate in this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
 
ARTICLE 1
DEFINITIONS
 
          The following words and phrases shall have the following meanings,
unless the context requires otherwise:

   
1.1
“Accrued Benefit” means the amount payable at Normal Retirement Age equal to the
Participant’s Retirement Benefit described in Section 3.2 multiplied by a
fraction, not to exceed one, the numerator of which is the Participant’s actual
number of Years of Service and the denominator of which is the Participant’s
potential number of Years of Service to Normal Retirement Age (determined
beginning on the Participant’s hire date and continuing as if the Participant
continued employment with the Employer until his Normal Retirement Age),
provided that the Plan Administrator may provide on an Appendix or a
Participation Agreement applicable to a Participant for a different method to
determine the Accrued Benefit fraction through adjustment of the Participant’s
hire date or otherwise. The Participation Agreement may provide for payment of a
specified benefit amount at an age earlier than the Participant’s Normal
Retirement Age, which amount may exceed the Participant’s Accrued Benefit at
such age.
   
1.2
“Actuarial Equivalent” means an actuarial equivalent value of an amount payable
in a different form or at a different date computed on the basis of the
following actuarial assumptions:



 
Mortality:
GAR 94 unisex mortality table
set forth in Revenue Ruling
2001-62
 
Interest Rate:
7.00%


 
 

--------------------------------------------------------------------------------

 



 
As the Plan Administrator deems necessary, in its sole discretion, the above
actuarial assumptions may be adjusted from time to time, and no Participant
shall be deemed to have any right, vested or nonvested, regarding the continued
use of any previously adopted actuarial assumptions.
   
1.3
“Beneficiary” means a Participant’s designated Eligible Spouse or other person
entitled to benefits, if any, upon the death of a Participant determined
pursuant to Articles 3 and 4.
   
1.4
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate a Beneficiary.
   
1.5
“Board” means the Board of Directors of the Company as from time to time
constituted.
   
1.6
“Change in Control” means for purposes of the Plan any of the following:
     
(A)
The acquisition (other than from the Company) by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding voting securities; provided, however, that for
purposes of this Section 1.6, Person shall not include any person who on
January 1, 2004 owned ten percent (10%) or more of the Company’s outstanding
securities, and a Change in Control shall not be deemed to occur solely because
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities is acquired by (i) a trustee or other fiduciary holding
securities under one (1) or more employee benefit plans maintained by the
Company or any of its Subsidiaries, or (ii) any corporation, which, immediately
prior to such acquisition, is owned directly or indirectly by the shareholders
of the Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition.
       
(B)
Consummation by the Company of (1) a merger or consolidation involving the
Company if the shareholders of the Company, immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such merger
or consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation, or (2) a complete liquidation
or dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company.


 
 

--------------------------------------------------------------------------------

 



 
(C)
A change in the composition of the Board such that the individuals who, as of
January 1, 2004, constitute the Board (such Board shall be hereinafter referred
to as the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, for purposes of this Section 1.6 that
any individual who becomes a member of the Board subsequent to January 1, 2004
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of those individuals who are members
of the Board and who were also members of the Incumbent Board (or deemed to be
such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act, including any successor to
such Rule), or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board, shall not be so considered as a
member of the Incumbent Board.
       
Notwithstanding anything else to the contrary set forth in this Plan, if (i) an
agreement is executed by the Company providing for any of the transactions or
events constituting a Change in Control as defined herein, and the agreement
subsequently expires or is terminated without the transaction or event being
consummated, and (ii) Participant’s employment did not terminate during the
period after the agreement and prior to such expiration or termination, for
purposes of this Plan it shall be as though such agreement was never executed
and no Change in Control event shall be deemed to have occurred as a result of
the execution of such agreement.
   
1.7
“Change in Control Benefit” means the benefit as set forth in Section 3.7.
     
1.8
“Code” means the Internal Revenue Code of 1986, as amended.
     
1.9
“Company” means United Community Banks, Inc., a bank holding company organized
under the laws of Georgia.
     
1.10
“Disability” means the Participant has been determined to be “Disabled”
(i) under the Company’s long-term disability plan covering the Participant, or
(ii) in accordance with standards established by the Plan Administrator
consistent with the requirements of Section 409A based on the Participant’s
inability to perform his duties as a result of an injury or sickness.
     
1.11
“Disability Retirement Benefit” means the benefit as set forth in Section 3.4.
     
1.12
“Early Retirement Age” means, if provided for in the Participation Agreement
with respect to a Participant, the Participant reaching the designated age and
completing the number of Years of Service as set forth in the Participation
Agreement applicable to such Participant. If no Early Retirement Age is provided
for in the Participation Agreement, then the Participant’s Early Retirement Age
shall be his Normal Retirement Age.
     
1.13
“Election Form” means the form established from time to time by the Plan
Administrator that a Participant completes, signs and returns to the Plan
Administrator to make elections under the Plan.


 
 

--------------------------------------------------------------------------------

 


1.14
“Eligible Spouse” means the individual to whom the Participant is legally
married on the earlier of the Participant’s date of benefit commencement or date
of death.
     
1.15
“Employee” means a person who is an active employee of an Employer.
     
1.16
“Employer” means the Company and any of its Subsidiaries (now in existence or
hereafter formed or acquired) that have been designated by the Board to
participate in the Plan.
     
1.17
“Normal Retirement Age” means with respect to a Participant (i) the Participant
reaching age sixty-five (65) and completing at least five (5) Years of Service,
or (ii) the Participant’s designated age and Years of Service as set forth in
the Participation Agreement applicable to such Participant.
     
1.18
“Participant” means any Employee (i) who is selected to participate in the Plan
by the Plan Administrator (subject, where applicable, to ratification by the
Compensation Committee), (ii) who elects to participate in the Plan, (iii) who
signs a Participation Agreement and a Beneficiary Designation Form, (iv) whose
signed Participation Agreement and Beneficiary Designation Form are accepted by
the Plan Administrator, (v) who commences participation in the Plan, and (vi)
whose Participation Agreement has not terminated.
     
1.19
“Participation Agreement” means a written agreement, as may be amended from time
to time, which is entered into between a Participant and the Company. Each
Participation Agreement executed by a Participant shall provide for the benefit
to which such Participant is entitled under the Plan, the terms and conditions
applicable to such benefit, and the Participation Agreement bearing the latest
date of acceptance by the Plan Administrator shall govern such entitlement.
     
1.20
“Plan Administrator” means the committee or individual appointed by the Company
as described in Article 6. In the absence of such appointment, the Company shall
serve as the Plan Administrator.
     
1.21
“Plan Year” means the twelve (12) month period from January 1 to December 31.
     
1.22
“Pre-Retirement Death Benefit” means the benefit as set forth in Section 3.8.
     
1.23
“Prior Plan” means the Executive Revenue Neutral Retirement Agreement or similar
agreement covering a Participant which was replaced by and superceded in its
entirety by the Plan and the Participation Agreement, effective as of January 1,
2004.
     
1.24
“Retirement Benefit” means the benefit payable as set forth in Section 3.2.
     
1.25
Section 409A” means Section 409A of the Code, as it may be amended from time to
time, and the regulations and rulings thereunder.

 
1.26
“Subsidiary” means any corporation, partnership, limited liability company,
joint venture or other entity in which the Company has, directly or indirectly,
a fifty percent (50%) or greater voting interest.

 
 
 

--------------------------------------------------------------------------------

 
 
1.27
“Termination for Cause” means, notwithstanding any provision of this Plan to the
contrary, the Company shall not pay any benefit under this Plan, if the Company
terminates the Participant’s employment for Cause. Termination of the
Participant’s employment for “Cause” shall mean termination because of (i)
willful misconduct on the part of a Participant that is materially detrimental
to the Company; or (ii) the conviction of a Participant for the commission of a
felony. The existence of “Cause” under either (i) or (ii) shall be determined by
the Plan Administrator. Notwithstanding the foregoing, if the Participant has
entered into an employment agreement that is binding as of the date of
employment termination, and if such employment agreement defines “Cause,” and/or
provides a means of determining whether “Cause” exists, such definition of
“Cause” and means of determining its existence shall supersede this provision.
For purposes of this paragraph, no act or failure to act on the Participant’s
part shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.
     
1.28
“Termination of Employment” means the date on which the Participant ceases to
perform services for an Employer.
     
1.29
“Years of Service” means the twelve consecutive month period beginning on a
Participant’s date of hire with the Employer and any twelve (12) month
anniversary thereof, during the entirety of which time the Participant is an
Employee of an Employer. Service for partial years shall be calculated pro-rated
based on the number of months completed. Service with a Subsidiary or other
entity controlled by the Company before the time such entity became a Subsidiary
or under such control shall not be considered a “Year of Service” unless the
Plan Administrator specifically agrees to credit such service. In addition, the
Plan Administrator in its discretion may provide on an Appendix or in a
Participation Agreement for the grant of additional Years of Service in such
circumstances where it deems such additional service appropriate and in the best
interests of the Company.

 
ARTICLE 2
ELIGIBILITY AND PARTICIPATION

   
2.1
Selection by Plan Administrator. Participation in the Plan shall be limited to a
select group of management and highly compensated employees of an Employer, as
determined by the Plan Administrator in its sole discretion. From that group,
the Plan Administrator shall select the Employees to participate in the Plan
(subject, where applicable, to ratification by the Compensation Committee).
   
2.2
Enrollment Requirements. As a condition to participation, each selected Employee
shall complete, execute and return to the Plan Administrator a Participation
Agreement and a Beneficiary Designation Form. In addition, the Plan
Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary or desirable.


 
 

--------------------------------------------------------------------------------

 



   
2.3
Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Plan Administrator, that Employee will become a
Participant in the Plan and will be eligible to receive benefits at the time and
in the manner provided hereunder, subject to the provisions of the Plan.
   
2.4
Termination of Participation and/or Eligibility. If the Plan Administrator
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, the Plan
Administrator shall have the right, in its sole discretion, (i) to provide that
the Participant shall cease accruing additional benefits hereunder, and/or
(ii) to terminate the Participant’s participation in the Plan. A Participant who
ceases active participation in the Plan but remains employed shall receive his
benefits upon Termination of Employment in accordance with Article 3.

 
ARTICLE 3
BENEFITS

   
3.1
Plan Benefits. Each Participant’s benefits under the Plan shall be limited to
those described in this Article 3 and the Participation Agreement, and shall be
subject to any conditions and limitations set forth in Article 5 and contained
elsewhere in this Plan and the Participation Agreement.
   
3.2
Retirement Benefit. If the Participant retires from employment on or after
attaining Early Retirement Age, the Company shall pay to the Participant the
Annual Target Benefit as set forth in the Participation Agreement reduced, to
the extent provided in the Participation Agreement, if the benefit commences
prior to the Participant’s Normal Retirement Age. Unless a Participant chooses
an Alternative Payment Method, the Company shall pay the Retirement Benefit to
the Participant in the form of a life annuity, commencing within ninety (90)
days following the Participant’s Termination of Employment and payable on or
about the first day of each successive month thereafter until the Participant’s
death, provided if the Participant has an Eligible Spouse on the date his
benefits commence, the Retirement Benefit shall be payable in the form of a life
with 100% survivor annuity as described in Section 3.10(ii) below (unless the
Participant elects an Alternative Payment Method). Upon making all of such
installments, the Company’s obligation to provide such payments will cease. No
further benefit under this Plan is to be provided.


 
 

--------------------------------------------------------------------------------

 


3.3
Disability Retirement Benefit. A Participant shall be eligible for a Disability
Retirement Benefit if he retires by reason of Disability and his Disability
Retirement Date shall be the day next following the day on which the Participant
is deemed to have a Disability as defined in Section 1.10. The amount of the
Participant’s Disability Retirement Benefit shall be equal to his Accrued
Benefit as of his Disability Retirement Date. A Disability Retirement Benefit
shall commence as of the first day of the calendar month next following the
Participant’s Normal Retirement Age and shall be payable in the form of a life
annuity, provided that if the Participant has an Eligible Spouse on the date his
benefits commence, the Disability Retirement Benefit shall be payable in the
form of a life with 100% survivor annuity as described in Section 3.10(ii) below
(unless the Participant elects an Alternative Payment Method). The Committee may
in its sole discretion provide that a Participant who has a Disability will be
credited with additional Years of Service after the Participant’s Disability
Retirement Date.
   
3.4
Vested Participant Benefit. A Participant shall become vested in his Accrued
Benefit upon attainment of age 55 and completion of five (5) Years of Service. A
Vested Participant shall be entitled to his Accrued Benefit determined as of his
date of Termination of Employment. Payment of such benefit shall commence on the
first day of the calendar month next following the Vested Participant’s
attainment of his Early Retirement Age. The Participant’s Vested Accrued Benefit
shall be payable as a life annuity, provided that if the Participant has an
Eligible Spouse on the date his benefit commences, the Vested Benefit shall be
payable in the form of a life with 100% survivor annuity as described in Section
3.10(ii).
   
3.5
Termination Prior to Completion of Vesting Requirements. Except in the event of
a Participant’s death, Disability, or attainment of his Early Retirement Age, a
Participant whose termination date occurs prior to meeting the vesting
requirements of Section 3.4 shall be entitled to no benefits under this Plan.
   
3.6
Change in Control Benefit. Upon a Change in Control prior to the commencement of
payment of benefits to a Participant under this Article, a Participant shall
become immediately vested in the greater of the Participant’s Early Retirement
Benefit or Accrued Benefit, which benefit shall be payable commencing at the
later of the Participant’s Termination of Employment or the Participant’s
attainment of the Early Retirement Age specified in the Participation Agreement.
Notwithstanding any other provisions of this Plan, the Change in Control Benefit
shall not be reduced for each month that the commencement of the Change in
Control Benefit precedes the Participant’s Normal Retirement Age. Unless a
Participant chooses an Alternative Payment Method, the Company shall pay the
Change in Control Benefit to the Participant in the form of a life annuity,
commencing on the date set forth in this section and payable on or about the
first day of each successive month thereafter until the Participant’s death,
provided if the Participant has an Eligible Spouse on the date his benefits
commence, the Change in Control Benefit shall be payable in the form of life
with 100% survivor annuity as described in Section 3.10(ii) below (unless the
Participant elects an Alternative Payment Method). Upon making all of such
installments, the Company’s obligation to provide such payments will cease. No
further benefit under this Plan is to be provided.

 
3.7
Pre-Retirement Age Death Benefit for Married Participant. If a Participant
entitled to a Vested Participant Benefit pursuant to Section 3.4 dies prior to
Early Retirement Age, if provided for in the Participant’s Participation
Agreement and has a surviving Eligible Spouse, the Company shall pay to the
Participant’s Eligible Spouse commencing at the date that would have been the
Participant’s Early Retirement Age a survivor benefit amount equal to the
benefit due as though
           
(i)
the Participant had terminated from Service just prior to his or her death,
           
(ii)
the Participant had survived to his Early Retirement Age,

 
 
 

--------------------------------------------------------------------------------

 
 

   
(iii)
at the Participant’s Early Retirement Age, the Participant had elected a life
and 100% survivor benefit, and
           
(iv)
the Participant dies immediately after his or her election.
         
The survivor benefit shall be payable to the Participant’s surviving Eligible
Spouse commencing on the date indicated above over the Eligible Spouse’s
lifetime. Upon making all of such payments, the Company’s obligation to provide
such payments will cease. No further benefit under this Plan is to be provided.
       
3.8
Death Benefit for Married Participant After Attaining Early Retirement Age. If a
married Participant dies prior to commencing retirement payments but after
attaining Early Retirement Age as set forth in the Participation Agreement, and
has a surviving Eligible Spouse, the Company shall pay the Participant’s
Eligible Spouse the 100% survivor benefit under the Participant’s life and 100%
Survivor benefit, as defined in Article 3.10(ii), as if the Participant had
terminated from service and commenced benefits just prior to his death. The
benefit shall be payable to the surviving Eligible Spouse over the Eligible
Spouse’s lifetime. Upon making all of such payments, the Company’s obligation to
provide such payments will cease. No further benefit under this Plan is to be
provided.
   
3.9
Death of Unmarried Participant. If a Participant who does not have an Eligible
Spouse dies while employed by the Company after completing the requirements for
a Vested Participant Benefit, the Participant’s Beneficiary shall be paid an
amount equal to fifty percent (50%) of the lump sum Actuarial Equivalent of the
Participant’s Accrued Benefit (subject, if applicable, to reduction for early
payment). The pre-retirement death benefit under this Section 3.9 shall be
payable in five (5) substantially equal annual installments commencing on the
date the Participant would have attained Early Retirement Age or if the
Participant had already attained Early Retirement Age at the date of death, the
first day of the month following the date of death.
   
3.10
Alternative Payment Methods. A Participant may choose on the Election Form one
of the following alternative forms of benefit payments that will apply when the
Participant’s benefit commences:
           
(i)
A life annuity payable for the Participant’s life only with payments ceasing
upon the Participant’s death;
           
(ii)
Life with 100% continuation to his surviving Eligible Spouse, where payments
continue without reduction until the later of the Participant’s death or the
death of a designated Eligible Spouse;

 

   
(iii)
Life with 50% continuation to his surviving Eligible Spouse, where payments
continue until the Participant’s death then, if the designated Eligible Spouse
survives the Participant, fifty percent (50%) of the payment is paid to such
designated Eligible Spouse until his or her death;

 
 
 

--------------------------------------------------------------------------------

 
 

   
(iv)
15 year period certain (180 monthly payments) with no further payment after 15
years, provided that if the Participant dies prior to receiving 180 monthly
payments, his designated Beneficiary will receive the remainder of such 180
monthly payments.
         
The amount of any alternative payment shall be based on the Actuarial Equivalent
of the benefit that would otherwise be payable.
         
An eligible Participant may change the election of the form of benefit payment
among the annuity options in (i), (ii) and (iii) above by submitting a new
Election Form, provided that if a Participant who is entitled to, or has
elected, an annuity option under (i), (ii) or (iii) above wants to elect the
15-year period certain option in (iv) above or to change the Participant’s
election from the 15-year period certain option to an annuity option in (i),
(ii) or (iii) above, the following rules shall apply: (i) the request for a
change must be made at least one year prior to the date the Participant’s
distributions would otherwise commence; (ii) the new payment commencement date
will be five (5) years after the date of commencement of payment previously
elected by the Participant; and (iii) only one such change is permitted.
       
3.11
Withholding and Payroll Taxes. The Company shall withhold from any and all
benefit payments made under this Article 3, all federal, state and local income
taxes, employment and other taxes required to be withheld by the Company in
connection with the benefits hereunder, in amounts to be determined in the sole
discretion of the Company. If employment or other taxes are required to be
withheld prior to payment of benefits, the Company may reduce the Participant’s
other compensation, require that the Participant remit to the Company additional
amounts, or make such other arrangements with the Participant as the Company
shall determine to be necessary to satisfy such obligation.
       
3.12
Prior Plan Benefits. An Employee who participated in a Prior Plan shall not be
eligible to participate in this Plan and no benefit shall be payable to, or for
the benefit of, such Employee under this Plan until the Employee has waived and
released all of his rights under the Prior Plan (and to any insurance policies
or contracts relating to the Prior Plan) in a manner satisfactory to the Plan
Administrator. In the event for any reason an Employee receives any benefit
under a Prior Plan, the Employee’s benefits under this Plan shall be reduced in
an equitable manner (as determined by the Plan Administrator) by the amount of
benefits received from the Prior Plan.
       
3.13
Section 409A Compliance. To the extent applicable, this Plan shall at all times
be operated in accordance with the requirements of Section 409A, including any
applicable transition rules. The Company shall have authority to take action, or
refrain from taking any action, with respect to the payments and benefits under
this Plan that is reasonably necessary to comply with Section 409A.
Notwithstanding the other provisions of this Article 3, in the event a
Participant who is a “key employee” (as determined by the Plan Administrator in
accordance with rules established by the Plan Administrator under Section 409A)
becomes entitled to payment of his benefits, payment shall not commence until 6
months and a day after his Termination of Employment (unless otherwise permitted
by Section 409A) and on such date the payments that would have been made during
such six-month period shall be made in a lump sum.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
BENEFICIARY

   
4.1
Beneficiary. A married Participant’s Eligible Spouse shall be entitled to
receive any benefits payable under the Plan upon the death of a Participant,
provided, that, the Participant may designate someone other than his or her
Eligible Spouse as a Beneficiary, but that designation shall only be effective
if the Participant elects the 15-year period Alternative Payment Method pursuant
to Section 3.11(iv), and the Participant dies after commencing to receive
benefit payments and prior to the expiration of the 15-year period. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates. An unmarried Participant may designate a Beneficiary
for the benefit payable pursuant to Section 3.10.
   
4.2
Beneficiary Designation; Change. A Participant shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Participant’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Participant or if the Participant designates his Eligible Spouse and the
marriage is subsequently dissolved or terminated. A Participant shall have the
right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Plan Administrator’s
rules and procedures, as in effect from time to time. Upon the acceptance by the
Plan Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to the Participant’s
death.
   
4.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.
   
4.4
No Beneficiary Designation. If a married Participant who has elected the 15-year
period payment option dies after commencing to receive payments without a valid
Beneficiary designation, then the Participant’s Eligible Spouse shall be the
designated Beneficiary. If an unmarried Participant dies without designating a
surviving Beneficiary, the benefits (or remaining benefits) shall be paid to the
personal representative on behalf of the Participant’s estate.

 
4.5
Facility of Payment. If the Plan Administrator determines in its discretion that
a benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5
GENERAL LIMITATIONS ON BENEFITS

       
5.1
Termination for Cause. If there is a Termination for Cause by an Employer of the
Participant’s employment, the Participant shall cease participation hereunder as
of the date of such Termination for Cause and all benefits payable (or to be
payable) to the Participant or the Participant’s Beneficiary shall be forfeited,
unless the Plan Administrator determines in its sole discretion to pay part or
all of the Participant’s Accrued Benefit.
       
5.2
Restrictive Covenant Provisions. (a) If, during his employment with an Employer
or at any time during the one (1) year period after his Termination of
Employment (“Restriction Period”), the Participant violates any of the
Restrictive Covenants set forth in subsections (i) through (v) below, the
Participant (and his Beneficiary) shall forfeit all rights to any benefits under
the Plan. During the Restriction Period, the Participant shall not:
           
(i)
solicit any Customers for the purpose of providing services identical to or
reasonably substitutable for the Company’s Business;
           
(ii)
solicit or induce, or in any manner attempt to solicit or induce, any Person
employed by the Company to leave such employment, whether or not such employment
is pursuant to a written contract with the Company or any Affiliate or is at
will;
           
(iii)
engage in any Restricted Activities within the Territory or from a business
location servicing any part of the Territory;
           
(iv)
manage any personnel engaging in any Restricted Activities within the Territory;
or
           
(v)
knowingly or intentionally damage or destroy the goodwill and esteem of the
Company, any Affiliate, the Company’s Business or the Company’s or any
Affiliate’s suppliers, employees, patrons, customers , and others who may at any
time have or have had relations with the Company or any Subsidiary.


 
 

--------------------------------------------------------------------------------

 
 

     
The Participant further agrees that he or she will not, except as necessary to
carry out his duties as an employee of the Company, disclose or use Confidential
Information. The Participant further agrees that, upon termination or expiration
of employment with the Company for any reason whatsoever or at any time, the
Participant will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Participant’s possession
or control, relating in any way to the Company’s Business, which at all times
shall be the property of the Company.
         
(b)
For purposes of this Section 5.2, the following terms shall have the meanings
specified below:
           
(i)
“Company’s Business” means the business of operating a commercial or retail
bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
           
(ii)
“Confidential Information” means information, without regard to form, relating
to the Company’s or any Affiliate’s customers, operation, finances, and business
that derives economic value, actual or potential, from not being generally known
to other Persons, including, but not limited to, technical or non-technical data
(including personnel data), formulas, patterns, compilations (including
compilations of customer information), programs, devices, methods, techniques,
processes, financial data or lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to the Company or any
Affiliate by third parties that the Company or any Affiliate is obligated to
maintain as confidential. Confidential Information subject to this Agreement may
include information that is not a trade secret under applicable law, but
information not constituting a trade secret only shall be treated as
Confidential Information under this Agreement for a two (2) year period after
the Date of Termination.
           
(iii)
“Customers” means all Persons that (1) the Participant serviced or solicited on
behalf of the Company or any Affiliate, (2) whose dealings with the Company or
any Affiliate were coordinated or supervised, in whole or in part, by the
Participant, or (3) about whom the Participant obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.
           
(iv)
“Date of Termination” means the date upon which the Participant’s employment
with the Company ceases for any reason.


 
 

--------------------------------------------------------------------------------

 



   
(v)
“Person” means any individual, corporation, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.
           
(vi)
“Restricted Activities” means serving as a director, officer, executive,
manager, employee or business consultant for a commercial or retail bank,
savings association, mutual thrift, credit union, trust company, securities
brokerage or insurance agency.
           
(vii)
“Territory” means the Territory as defined in the Participant’s most recent
Award Agreement under the 2000 Key Employee Stock Option Plan.
         
(c)
The Participant expressly acknowledges and agrees that: (i) the restrictions set
forth in this Section 5.2 are reasonable, in terms of scope, duration,
geographic area, and otherwise, (ii) the protections afforded the Company in
Section 5.2 are necessary to protect its legitimate business interest, (iii) the
restrictions set forth in Section 5.2 will not be materially adverse to the
Participant’s employment with the Company, and (iv) his agreement to observe
such restrictions forms a material part of the consideration for this Plan.
         
(d)
It is the intention of the parties that if any restrictive covenant in this Plan
is determined by a court of competent jurisdiction to be overly broad, then the
court should enforce such restrictive covenant to the maximum extent permitted
under the law as to area, breadth and duration.
       
5.3
Change in Control. The non-compete and non-solicitation provisions set forth in
Section 5.2 shall not be enforceable against a Participant following a Change in
Control, provided that if the Participant has violated such provisions prior to
a Change in Control, his benefits shall not be restored unless the Plan
Administrator elects to reinstate the Participant’s benefits.
       
5.4
Participant’s Suicide or Misstatement. An Employee shall not be considered a
Participant and the Company shall not pay any benefit under this Plan if the
Participant commits suicide within three years after the date of the
Participant’s initial Participation Agreement. In addition, an Employee shall
not be considered a Participant and the Company shall not pay any benefit under
this Plan if the Participant has made any material misstatement of fact on any
application for insurance or any benefits provided by the Company to, or with
respect to, the Participant.

 
ARTICLE 6
ADMINISTRATION OF PLAN

   
6.1
Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator that shall be an individual or committee appointed by the Board.
The Plan Administrator shall have the discretionary authority to (i) make,
amend, interpret and enforce all appropriate rules and regulations for the
administra­tion of this Plan and (ii) decide or resolve any and all ques­tions
including interpretations of this Plan, as may arise in connection with the Plan
or the benefits payable under the Plan.

 
6.2
Agents. In the administration of this Plan, the Plan Administrator may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to an Employer.

 
 
 

--------------------------------------------------------------------------------

 
 
6.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
   
6.4
Indemnity of Plan Administrator. The Company shall indemnify and hold harmless
the Plan Administrator (and any members of a committee serving as Plan
Administrator) against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Plan Administrator or any of its
members.
   
6.5
Employer Information. To enable the Plan Administrator to perform its functions,
the Employers shall supply full and timely information to the Plan Administrator
on all matters relating to the compensation of their Participants, the date and
circumstances of the retirement, Disability, death or Termination of Employment
of their Participants, and such other pertinent information as the Plan
Administrator may reasonably require.

 
ARTICLE 7
CLAIMS AND REVIEW PROCEDURE
 
          A Participant who believes that he is entitled to benefits under the
Plan which have not been paid must file a written claim for such benefits. All
claims for benefits shall be in writing and shall be filed with the Plan
Administrator. If the Plan Administrator wholly or partially denies a
Participant’s claim for benefits, the Plan Administrator shall give the claimant
written notice within sixty (60) days after the Plan’s receipt of the claim
setting forth:

       
(a)
the specific reason(s) for the denial;
       
(b)
specific reference to pertinent Plan provisions on which the denial is based;
       
(c)
a description of any additional material or information which must be submitted
to perfect the claim, and an explanation of why such material or information is
necessary; and
       
(d)
an explanation of the Plan’s claim review procedure.

 
          Each Participant whose claim for benefits has been denied may file a
written request for a review of his claim by the Plan Administrator. The request
for review must be filed by the Participant within 60 days after he received the
written notice denying his claim. The decision of the Plan Administrator will be
made within 60 days after receipt of a request for review and shall be
communicated in writing to the Participant. Such written notice shall set forth
the basis for the Plan Administrator’s decision. If there are special
circumstances which require an extension of time for completing the review, the
Plan Administrator’s decision shall be rendered not later than 120 days after
receipt of a request for review.
 
 
 

--------------------------------------------------------------------------------

 
 
          The Plan Administrator shall have the exclusive discretionary
authority to construe and to interpret the Plan, to decide all questions of
eligibility for benefits and to determine the amount of such benefits and its
decision on such matters are final and conclusive
 
ARTICLE 8
AMENDMENT AND TERMINATION OF THE PLAN

   
8.1
Termination. The Company reserves the right to terminate the Plan at any time by
the actions of the Board. In addition, the Company reserves the right to
terminate an Employer’s participation (and such Employer’s Employees’
participation) in the Plan by action of the Board; provided, however, that upon
such termination, the Plan Administrator in its discretion may determine that
all Participants who cease to be eligible to continue participation in the Plan
because of such action will become one hundred percent (100%) vested in the
greater of their Accrued Benefit or their Annual Target Benefit. Further, the
termination of the Plan shall not adversely affect any Participant or his or her
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination regardless of whether payment of such
benefits has commenced and the benefits of such affected Participant or
Beneficiary shall be payable at the time and in the manner provided in
Article 3.
   
8.2
Amendment. The Company may, at any time, amend or modify the Plan in whole or in
part by the actions of the Board. The amendment or modification of the Plan
shall not affect any Participant or his or her Beneficiary who has become
entitled to the payment of benefits under the Plan as of the date of the
amendment or modification.
   
8.3
Termination of Participation Agreement. Absent the earlier termination,
modification or amendment of the Plan, the Participation Agreement of any
Participant shall terminate upon the full payment of the applicable benefits as
provided under Article 3.

 
ARTICLE 9
MISCELLANEOUS

   
9.1
Unsecured General Creditor. Participants and their Beneficiaries shall have no
legal or equitable rights, interests or claims in any property or assets of the
Company or an Employer. The Company’s or Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 
9.2
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between an Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of an Employer or to interfere with the right of an
Employer to discipline or discharge the Participant at any time.

 
 
 

--------------------------------------------------------------------------------

 
 
9.3
Participation in Other Plans. Nothing herein contained shall be construed to
alter, abridge, or in any manner affect the rights and privileges of the
Participant to participate in and be covered by any pension, profit sharing,
group insurance, bonus or similar employee plans which an Employer may now or
hereafter maintain.
   
9.4
Alienability. Neither the Participant nor any Beneficiary under this Plan shall
have any power or right to transfer, assign, anticipate, hypothecate, mortgage,
commute, modify, or otherwise encumber in advance any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, or separate maintenance owed by the
Participant or the Participant’s Beneficiary or any of them, or to be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise. In the event the Participant or any Beneficiary attempts assignment,
commutation, hypothecation, transfer, or disposal of the benefit hereunder such
action shall be of no force or effect and the Company’s obligations hereunder to
such Participant or Beneficiary shall immediately cease and terminate.
   
9.5
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns and the Participant and the
Participant’s Beneficiary.
   
9.6
Reorganization. The Company shall require any corporation with which it merges
or consolidates or to which it sells substantially all of its assets to assume
and discharge the obligations of the Company under this Plan. Upon the
occurrence of such event, the term “Company” as used in this Plan shall be
deemed to refer to such succeeding or continuing company, firm, or person.
   
9.7
Interpretation. Wherever the fulfillment of the intent and purpose of this Plan
requires, and the context will permit, the use of the masculine gender includes
the feminine and use of the singular includes the plural.
   
9.8
Alternative Action. In the event it shall become impossible for the Company or
the Plan Administrator to perform any act required by this Plan, the Company or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Plan.
   
9.9
Applicable Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted in accordance with the laws of the state of Georgia, without
regard to its conflict of law principles.
   
9.10
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

   
9.11
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator and take such other actions as may be requested in order
to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Plan Administrator may deem necessary.

 
 
 

--------------------------------------------------------------------------------

 
 
9.12
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision has never been inserted herein.
   
9.13
Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

      United Community Banks, Inc.   Attention: Plan Administrator of Modified
Retirement Plan   P.O. Box 398   Blairsville, Georgia 30514

 

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
     
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
   
9.14
Signed Copies. This Plan may be executed in any number of counterparts, each of
whom shall be deemed to be an original, and such counterparts taken together
shall constitute one (1) and the same instrument.
   
9.15
Section 409A. This Plan is intended to satisfy the requirements of Code Section
409A and any regulations or guidance that may be adopted thereunder from time to
time, including any transition relief available under applicable guidance
related to Code Section 409A. The Plan may be amended or interpreted by the
Committee as it determines necessary or appropriate in accordance with Code
Section 409A and to avoid a plan failure under Code Section 409A(1).


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company on December 31, 2008 has caused this Plan to be
duly executed by its authorized officers to be effective as of January 1, 2005,
except where otherwise noted and subject to the transition rules of Section
409A.

                 
UNITED COMMUNITY BANKS, INC.
               
By:
Jimmy C. Tallent
         
President and CEO
             
ATTEST:
                 
By:
Lori McKay
         
Secretary
       


 
 

--------------------------------------------------------------------------------

 
 
UNITED COMMUNITY BANKS
Modified Retirement Plan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT
Amended and Restated As Of January 1, 2005
 
          THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (this “Agreement”)
is entered into as of December 31, 2008 between UNITED COMMUNITY BANKS, INC. and
UNITED COMMUNITY BANK (GEORGIA), (together, the “Company”), and
__________________ (the “Participant”).
 
RECITAL

   
A.
The Participant is a member of a select group of management or highly
compensated Employees of the Company and the Company desires to provide certain
supplemental retirement benefits to Participant, subject to the terms and
conditions set forth herein and in the Plan.
   
B.
The Company adopted, effective as of January 1, 2004, the UNITED COMMUNITY BANKS
Modified Retirement Plan (the “Plan”), which Plan has been amended and restated
to comply with the provisions of Section 409A, effective as of January 1, 2005,
except where otherwise noted and subject to the transition rules of Section
409A.
   
C.
The Participant entered into a Participation Agreement dated as of
_________________, providing for his participation in the Plan.
   
D.
In connection with the amendment and restatement of the Plan, the Company and
the Participant desire to amend and restate the Participation Agreement.

 
AGREEMENT
 

  NOW THEREFORE, the Participation Agreement is amended and restated, as
follows:    
1.
Definitions. Unless otherwise provided in this Agreement, the capitalized terms
in this Agreement shall have the same meaning as set forth in the Plan.
   
2.
Integrated Agreement; Parties Bound. The Plan, a copy of which has been made
available to the Participant, is hereby incorporated into and made a part of
this Agreement as though set forth in full in this Agreement. The parties to
this Agreement agree to and shall be bound by, and have the benefit of, each and
every provision of the Plan as set forth in the Plan. This Agreement and the
Plan, collectively, shall be considered one complete contract between the
parties. Except as otherwise provided in the Plan, this Agreement shall not be
amended except by an instrument in writing executed by the parties.
   
3.
Acknowledgment. The Participant hereby acknowledges that he or she has read and
understands this Agreement and the Plan.


 
 

--------------------------------------------------------------------------------

 
 
UNITED COMMUNITY BANKS
Modified Retirement Plan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
4.
Conditions to Participation. As a condition to participation in the Plan, the
Participant must complete, sign, date and return to the Plan Administrator an
original copy of this Agreement, a Beneficiary Designation, and any other forms
required by the Plan Administrator. In addition, if applicable, as a condition
to participation in the Plan, the Participant must waive his rights to any
benefits under the Prior Plan and to any insurance policies or contract relating
to the Prior Plan.
   
5.
Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon the Company, its successors and assigns, and the Participant.
   
6.
Governing Law. This Agreement shall be governed by and construed under ERISA and
to the extent ERISA does not preempt state law, under the laws of the State of
Georgia.
   
7.
Annual Target Benefit. The Annual Target Benefit shall be $______. The Annual
Target Benefit may be amended/increased from time to time in accordance with the
terms of the Plan.
   
8.
Early Retirement Age Criteria. The Early Retirement Age shall be Age __ and 5
Years of Service.
   
9.
Minimum Early Retirement Benefit. The Minimum Retirement Benefit payable at the
Participant’s Early Retirement Age shall be $_______.
      IN WITNESS WHEREOF, the Participant has signed and the Company has
accepted this amended and restated Participation Agreement, as of the date first
written above.

 
 

         
AGREED TO AND ACCEPTED BY COMPANY
 
PARTICIPANT
                     
Signature of Authorized Representative
 
Signature of Participant
 


 
2

--------------------------------------------------------------------------------

 
 
UNITED COMMUNITY BANKS
Modified Retirement Plan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PAYMENT ELECTION FORM
 
Complete Only If You Are Choosing An Alternative Payment Method
 
The normal form of payment under the Plan for an unmarried Participant is a life
annuity and for a married Participant is a life with 100% survivor annuity to
the Eligible Spouse. However, in accordance with such rules as the Plan
Administrator may establish under the Plan, you may elect an Alternative Payment
Method as provided below.
 
I hereby elect an Alternative Payment Method in accordance with the United
Community Banks Modified Retirement Plan as follows:
 
  Initial Box (only one)
 
Payment of Benefit
   
Life annuity payable for the Participant’s life only, with no survivor benefits
   
Life with 50% survivor annuity, where payments continue until the Participant’s
death then, if the designated Eligible Spouse survives the Participant, fifty
percent (50%) of the payment is paid to such designated Eligible Spouse until
death
   
15-year period certain (180 monthly payments) with no payments thereafter,
provided that if the Participant dies prior to receiving 180 monthly payments,
the designated Beneficiary will receive the remainder of such payments

 

      Printed Name:  
 

 

     
Signature:
         

 
Date:
         

 
Received by the Plan Administrator this ____ day of ____________, 200___.
 
By:
         

 
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
UNITED COMMUNITY BANKS
Modified Retirement Plan

--------------------------------------------------------------------------------

 
BENEFICIARY DESIGNATION FORM
 
I designate my Eligible Spouse or other individual* as beneficiary of benefits
under this Plan payable following my death:
 
Eligible Spouse:
_____________________________________________________________________________________________
 
Other Individual*:
___________________________________________________________________________________________
 
*The Participant may designate a non-spouse as Beneficiary, but that person will
only receive benefits if the Participant is unmarried or if the Participant is
married and the Participant elected the 15 year period Alternative Payment
Method per Article 3.11(iv), and the Participant died prior to the expiration of
the 15 year period.
 
I understand that I may change this Beneficiary Designation form by filing a new
written designation with the Plan Administrator in accordance with such
procedures as may be established by the Plan Administrator. I further understand
that the designation will be automatically revoked if the Beneficiary
predeceases me, or if my marital status changes.

     
Signature
     
[Name of Participant]
 

 
Date
         

 
Acknowledged by the Plan Administrator this ___ day of ________________, 20__
 
By
         

 
Title
   